Citation Nr: 0601824	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  04-20 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an eye disability, 
claimed as cataracts and glaucoma, including as a result of 
Mustard Gas exposure during service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1943 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision.  In March 2005, the 
Board remanded for further development and the case is now 
before the Board for final appellate determination.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran was not exposed to mustard gas in service.  

3.  An eye disability, claimed as cataracts and glaucoma, was 
not manifested in service and a preponderance of the evidence 
is against a finding that current disability is related to 
service.


CONCLUSION OF LAW

An eye disability, claimed as cataracts and glaucoma, was not 
incurred in or aggravated by service, and may not be presumed 
to have been caused by mustard gas exposure.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In October 2002, July 2003, and April 2005 letters, VA 
informed the appellant of the provisions of the VCAA.  More 
specifically, these letters notified the appellant that VA 
would make reasonable efforts to help him obtain necessary 
evidence with regard to his appeal but that he had to provide 
enough information so that VA could request the relevant 
records.  VA also discussed the attempts already made to 
obtain relevant evidence with regard to this appeal.  
Further, VA notified the appellant of his opportunity to 
submit additional evidence to support his appeal, as he was 
told to provide any additional pertinent evidence or 
information he had pertaining to his claim.  

In addition, the RO issued a detailed statement of the case 
(SOC) in April 2004, as well as supplemental statements of 
the case (SSOCs) in August 2004 and September 2005, in which 
the appellant and his representative were advised of all the 
pertinent laws and regulations regarding his claim.  The 
Board therefore believes that appropriate notice has been 
given in this case.  The Board notes, in addition, that a 
substantial body of evidence was developed with respect to 
the appellant's claim, and that the SOC and SSOCs issued by 
the RO clarified what evidence would be required to establish 
entitlement to the benefits sought.  The appellant responded 
to the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the 
September 2005 SSOC contained the pertinent language from the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  Thus, to the extent that the letters notifying him 
of the VCAA may not have technically informed the appellant 
of each element of the VCAA, the appellant was nonetheless 
properly notified of all the provisions of the VCAA by the 
September 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The July 2003, and 
April 2005 letters were sent after the May 2003 rating 
decision, but the claimant has not been prejudiced by the 
timing of the notices, since the content of the notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), regarding VA's duty to notify.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
claimant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  It 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA outpatient records, private medical records, and the VA 
examination report dated in August 2005 have been obtained, 
and there is no contention that additional relevant records 
have not been obtained.  The veteran has not indicated that 
he has any additional evidence to submit.  Therefore, the 
Board finds that VA has satisfied its duty to notify and to 
assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

The veteran asserts that his current eye disability is a 
result of exposure to mustard gas during service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

In addition, under the governing regulation pertaining to 
exposure to mustard gas, presumptive service connection is 
warranted if the veteran has experienced: (1) Full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316. (It is 
noted that chronic pulmonary disease, bronchitis, and 
emphysema are among the conditions that are associated with 
full body exposure to sulfur mustard.)

The veteran has submitted several pages purporting to be a 
letter commending him for outstanding efforts in connection 
with the removal of leaky containers containing mustard gas 
from a ship on June 10-11, 1944, along with a recommendation 
for appropriate decoration, to include the equivalent of the 
Navy and Marine Corps Medal, or the Bronze Star Medal.  
However, there is no reference to that letter in the 
veteran's service personnel records.  The service separation 
document does not reflect that he was awarded either the Navy 
and Marine Corps Medal or the Bronze Star Medal or that he 
was exposed to mustard gas.  Pursuant to the Board's March 
2005 remand, VA requested that the veteran submit the 
original of the commendation letter.  Nothing has been 
received to date and therefore the evidence of record must be 
considered.  There is a lack of any service department 
evidence of mustard gas exposure to the veteran during his 
service.  The veteran has not submitted the original of the 
letter purporting to commend him for the removal of mustard 
gas containers or provided a reason for his failure to do so.   
The Board is unable to verify the contents of the document.  
Upon review of the evidence in the record and for the reasons 
set forth above, the Board finds that a preponderance of the 
evidence is against a finding that the veteran experienced 
full body exposure to a specified vesicant agent during his 
active service.   

Service medicals are negative for an eye disability.  The 
examination at service discharge reveals that the eyes were 
normal with no disease or anatomical defects.   
The veteran currently has cataracts and glaucoma as evidenced 
by his private and VA medical records.  VA afforded the 
veteran an eye examination in August 2005 of which the 
examiner opined that the veteran's glaucoma and history of 
cataracts were at least as likely as not to be related to 
mustard gas exposure in the service.  

Based upon the evidence in the record, the Board finds that 
service connection for an eye disability on a direct basis 
fails.  Nothing was noted in service and the first indication 
of an eye disability  (cataracts/glaucoma) was not until many 
years post service.  Additionally, there is no relationship 
between the veteran's current disability and service.  
Although the August 2005 VA examiner opined that his eye 
disabilities were at least as likely as not related to 
mustard gas exposure in service, the Board notes that it has 
already been determined that exposure to mustard gas exposure 
has not been found.  Medical opinions have no probative value 
when they are based on an inaccurate factual predicate, such 
as the veteran's self- reported and inaccurate history.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 548 
(1993).  Therefore, service connection for an eye disability 
is denied.

To the extent that the veteran himself has claimed his eye 
disability is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's eye disability was incurred in or is 
otherwise related to service (including exposure to mustard 
gas).  When the preponderance of evidence is against a claim, 
it must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for an eye disability, 
claimed as cataracts and glaucoma, including as a result of 
Mustard Gas exposure during service, is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


